Citation Nr: 1210973	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right foot/ankle injury from February 6, 2002, to December 20, 2005, and from February 1, 2006 to August 1, 2006.  

2.  Entitlement to a rating in excess of 10 percent for right ankle sprain beginning August 1, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. 

In July 2002, the RO, in pertinent part, denied entitlement to service connection for a foot injury.  The Veteran filed a notice of disagreement in August 2002 and the RO issued a statement of the case dated in December 2002.  The Veteran filed a substantive appeal the same month. 

In a November 2004 rating decision, the RO granted entitlement to service connection for right foot/ankle injury and evaluated the disability under Diagnostic Code 5284 as 10 percent disabling effective February 6, 2002.  The RO stated that this action was considered a grant of benefits sought on appeal for the issue of service connection for right foot injury.  The Veteran filed a notice of disagreement in April 2005 with respect to the evaluation assigned. 

In November 2005, the RO proposed to sever service connection for residuals of a right foot injury.  In this action, the RO found that the November 2004 rating decision was clearly and unmistakably erroneous in establishing service connection for residuals of a right foot injury.  The RO proposed to continue the 10 percent evaluation for the remaining right ankle portion of the disability, right ankle sprain, under Diagnostic Code 5271. 

In May 2006, the RO severed service connection for right foot injury effective August 1, 2006.  In May 2006, the RO also issued a statement of the case on the issue of entitlement to an initial evaluation in excess of 10 percent for right foot/ankle injury from February 6, 2002 to August 1, 2006, and in excess of 10 percent for right ankle sprain from August 1, 2006.  The same month, the Veteran filed a substantive appeal and requested a video conference hearing before the Board.  The Board notes that the Veteran did not file a notice of disagreement with respect to the severance of entitlement to service connection for residuals of a right foot injury. 

In December 2006, the RO granted a temporary evaluation of 100 percent effective December 20, 2005 based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation was again assigned effective February 1, 2006. 

In February 2007, the Veteran withdrew his request for a video or Travel Board hearing.  38 C.F.R. § 20.704.  

As the Veteran has perfected an appeal as to the initial rating assigned for his service-connected right ankle disability, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection. 

This claim was previously before the Board in August 2010.  The claim was remanded in order for the VA to assist the Veteran in obtaining outstanding VA treatment records and affording him a VA examination in order to assess the current nature of his service-connected disability.  The requested VA treatment records have been associated with the claims file and the Board has reviewed the examination report and finds the RO substantially complied with the instructions of the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1.  From February 6, 2002, to December 20, 2005, and from February 1, 2006, to August 1, 2006 the Veteran's right foot/ankle injury was manifested by painful and limited motion that approximated no more than a moderate foot disability.  

2.  Beginning August 1, 2006, the Veteran's right ankle sprain has had a range of motion of at least 10 degrees of dorsiflexion and at least 45 degrees of plantar flexion with tenderness on palpation considered to be no more than moderately disabling.  


CONCLUSIONS OF LAW

1.  From February 6, 2002, to December 20, 2005, and from February 1, 2006, to August 1, 2006, the criteria for a disability rating greater than 10 percent for right foot/ankle injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 5284 (2011). 

2.  The criteria for a disability rating greater than 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  VCAA requires that a notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA satisfied the notice requirements of the VCAA by means of an April 2002 pre-rating letter.  This letter informed the Veteran of the types of evidence not of record needed to substantiate his claims and also informed him of the division of responsibility between the Veteran and VA for obtaining the required evidence.  In addition, a May 2006 letter informed the Veteran how disability ratings and effective dates are assigned, as required by Dingess.  This notification would also apply to the "downstream" issue of entitlement to an earlier initial disability rating and effective date.  See VAOPGCPREC 8-03.  Subsequently, the RO readjudicated the claims and issued a May 2006 Statement of the case (SOC).  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran adequate examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A noted above, prior to August 1, 2006, service connection was in effect for a right foot disorder with ankle sprain.  The RO then severed the service connection for the foot, leaving service connection in effect only for an ankle sprain from August 1, 2006.

The Veteran's right foot/ankle sprain was rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 5284, for other disabilities of the foot, a 10 percent evaluation is for assignment for a moderate disability of the foot, 20 percent for a moderately severe disability of the foot, and 30 percent for a severe disability of the foot.  38 C.F.R. § 4.71a, DC 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by DC 5167.  38 C.F.R. § 4.71a, DC 5167. 

The words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

The Veteran's service-connected right ankle sprain is rated under 38 C.F.R. § 4.71a, DCs 5271.  

Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Under DC 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.   


III.  Factual Background

A January 2004 VA examination report shows that the Veteran stated that he continued to have pain in the ankle and the right foot.  He reported being issued orthotics for the right foot.  He stated that he still had pain approximately at a 5-6/10 level with Etodolac, which he took daily for pain.  He worked in housekeeping and was up on his feet all day.  He said the pain was at its worst by the end of the day.  He did on occasion notice some swelling and had stiffness with waking.  He did not use any ambulatory devices.  The Veteran reported that the right ankle did feel somewhat loose but he had had no actual giving or acute injury any time recently to the right ankle.  He had pain about the ankle, he stated in the lateral aspect into the heel mostly.  However, he had pain in his toes as well.  

Upon physical examination, the Veteran had a very, very slight noticeable limp on the right side.  There was no obvious deformity to the right ankle or foot.  However, with palpation there was very mild deformity in the posterior to the lateral malleolus on the right.  He was wearing an OTC heel support.  The range of motion of his right ankle was full and there was some mild tenderness with palpation about the joint line, both laterally and medially.  The feet were warm and pulses and sensation were intact.  Palpation on the foot itself revealed midfoot and hindfoot tenderness and the right calcaneus was not tender with palpation on the plantar surface.  The Achilles was midline.  The Veteran was able to go up and down on his toes although he stated that this did hurt the forefoot and toes.  The examiner diagnosed the Veteran with history of peroneal tendonitis, status post strain, right ankle, and degenerative joint disease of the first metatarsasophalangeal joint as well as calcaneal plantar spur.  

An April 2005 VA podiatry clinic note shows that the Veteran had good right ankle range of motion without pain or crepitus.  

A May 2005 VA podiatry clinic note shows that the Veteran returned for a painful right ankle.  He reported using a brace with some relief.  "Palpable deformity to the peroneal tubercle primary also to the rom of the ankle joint" was noted.  

A June 2006 VA podiatry note shows that the Veteran presented as status post 6 months right ankle diagnostic and therapeutic ankle arthroscopy.  The Veteran related decreasing pain in right ankle.  He has been wearing ASO to limit motion at right ankle, still has some pain, achiness during the day, and soreness.  The Veteran was noted to have good range of motion of the right ankle with dorsiflexion and plantarflexon.  Guarded range of motion right STJ eversion and inversion.  

A July 2006 VA examination report shows that there was no deformity, giving way, or stiffness noted.  However, there was instability of the right ankle as well as pain and weakness noted.  There were no episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  The Veteran had dorsiflexion range of motion from zero to 10 degrees with pain beginning at 5 degrees.  He had zero to 45 degrees of plantar flexion with pain beginning at 20 degrees.  There was no additional loss of range of motion with repetitive use.  Painful movement, instability, and guarding movement of the right ankle were indicated.  The Veteran was diagnosed with right ankle arthritis.  

A February 2007 VA primary care note shows that the Veteran complained that his right ankle was still painful and acts up even after his surgery.  

A May 2007 podiatry consult note shows that the Veteran complained of status post ankle arthroscopy.  Veteran notes pain to the right foot and points to the subtalar joint as to the focal point and most pain.  Tenderness to the subtalar joint with palpation and range of motion was noted.  

A June 2007 VA podiatry clinic note shows that the Veteran was seen for status post 6 months right ankle diagnostic and therapeutic ankle arthroscopy.  The Veteran reported pain in his right ankle.  He has been wearing an ASO to limit motion at right ankle, still has some pain.  The Veteran relates the pain to the outside of the right ankle.  Good range of motion of the right ankle with dorsiflexion and plantar flexion was noted.  

A September 2007 VA podiatry clinic note shows that the Veteran was seen for follow-up for right ankle pain.  He relates that he is status post arthroscopy about a year and a half ago.  Veteran stated that he is still experiencing cracking and popping and pain as before.  Upon physical examination the Veteran was noted to have adequate range of motion of the right ankle with dorsiflexion and plantarflexion.  

Two February 2008 VA podiatry progress notes show that the Veteran was seen for follow-up of right ankle pain.  The Veteran had arthroscopy over a year ago and pain is now returning recently to pre-surgery level.  The Veteran relates that he had CT results which showed enlarged peroneal tubercle and calcification in peroneal tendon.  Surgery was discussed last visit, however Veteran need to work at this time.  Upon physical examination, the Veteran had adequate range of motion with dorsiflexion and plantarflexion.  

A February 2008 VA primary care note shows that the Veteran stated that he has no issues except for his foot for which he has seen podiatry, and he is still thinking about the surgery offered.  The Veteran was assessed with arthalgia, right foot plantar spur.   Veteran was advised that they could excise the spur and then separate the Achilles tendon attachment to the calcaneus and put pads around areas of calcification.  

An October 2008 VA primary care note shows that the Veteran reported that his right foot was not much better but he plans to hold off on any surgical intervention.  

A May 2009 VA podiatry note shows that the Veteran complained of right ankle pain.  Veteran reported being status post arthroscopy about a year and a half ago.  He reported anterior tibial pain from time to time.  Upon examination, he had adequate range of motion of the right ankle with dorsiflexion and plantarflexion.  POP noted to the lateral aspect of R calcaneus and along peroneals and along anterior medial tibia.  The impression noted was enlarged peroneal tubercle of the R calcaneus.  Linear calcification along the peroneal tendons was consistent with calcific tendonitis.  

A July 2009 VA primary care notes show that the Veteran reported chronic problems with foot and wears a brace.  He reported taking ibuprofen periodically but doesn't take too much.  

A July 2010 VA primary care note shows that the Veteran reported podiatry problems but wanted no reevaluation.  

A November 2010 VA examination report shows that the Veteran complained of daily pain at 6/10 arising from bed which progresses to 8/10 by the end of his workday.  He is able to stand for about 30 minutes and walk up to 1/4 mile before he must get off the ankle due to pain.  Giving way, instability, pain, stiffness, and decreased speed of joint motion was noted.  The Veteran reported that the ankle gives away especially when walking on uneven ground.  An antalgic, poor propulsion gate was noted.  Tenderness to the posterior aspect lateral joint line, abnormal motion, and guarding of movement were found.  There was objective evidence of pain on motion with right dorsiflexion from zero to 10 degrees and right plantar flexion was to 40 degrees.  The examiner indicated that there were no additional limitations after three repetitions of range of motion.  There was no evidence of ankylosis of the right ankle and no abduction, adduction, inversion, or eversion deformity.  There was also no subastragalar or tarsal joint ankylosis or malunion of the os calcis or artagalus.  The examiner diagnosed the Veteran with residuals, right ankle sprain with osteoarthritis, limited range of motion and calcific tendonitis of the peroneal tendons.  

An August 2011 VA surgery outpatient note shows that the Veteran presented for follow-up of ankle pain.  He reported wearing an ankle brace which controls his symptoms.  He had considered surgery but does not have time now that his father is sick.  He needed a new ankle brace.  

In addition various VA rehabilitation and physical therapy treatment notes show that the Veteran was seen for moist heat and ultrasound for his right foot/ankle.   Treatment included exercises to increase the Veteran's strength and range of motion post-surgery.  

IV.  Analysis

1.  Right foot/ankle injury from February 6, 2002 to December 20, 2005 and from February 1, 2006 to August 1, 2006

Given the evidence of record the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's right foot/ankle injury from February 6, 2002 to December 20, 2005 and from February 1, 2006 to August 1, 2006.  The Board has considered rating the Veteran's right foot/ankle injury under Diagnostic Codes 5271 and 5284, however, under either Diagnostic Code the Veteran would only be entitled to a 10 percent rating.  While the Veteran does notably have some loss of motion, he did have 10 degrees of dorsiflexion/45 degrees of plantar flexion of the right ankle during the July 2006 VA examination.  The other medical evidence shows that the Veteran's range of motion was described as full or "good" on several occasions.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Under DC 5271, limitation of motion of the ankle, the Veteran would not be entitled to a higher rating.  In order to warrant a higher rating the Veteran's disability would need to approximate marked limitation of motion.  The record evidence does not show that at any point during the applicable appeal periods the Veteran suffered from marked limitation of motion of the right ankle.  Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the right foot/ankle.  Rather, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his right foot/ankle injury under Diagnostic Code 5271.    

The Veteran's right foot/ankle injury has been characterized by pain and achiness with some guarding movement and instability reported.  The record evidence shows that the disability more closely approximates a moderate disability as there was no evidence of episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  The overall disability picture presented by the Veteran's right foot/ ankle injury is that of moderate severity.  The Veteran's disability picture does not present such moderately severe or severe manifestations to warrant a higher rating under DC 5284.  

Similarly, given the evidence of record, a higher disability rating would not be warranted under any other diagnostic code.  38 C.F.R. § 4.7.  The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  Many of the other diagnostic codes do not apply, however, as there is no evidence that the Veteran has flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (pes cavus) (DC 5278); unilateral metatarsalgia (Morton's disease) (DC 5279); unilateral hallux valgus (DC 5280); or hammer toe (DC 5282).  The Board also finds that a higher rating is not warranted under the only remaining diagnostic code in the absence of moderate malunion or nonunion of the tarsal or metatarsal bones.  

2.  Right ankle sprain since August 1, 2006

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's right ankle sprain since August 1, 2006. While the Veteran does notably have some loss of motion, he did have 10 degrees of dorsiflexion/40 degrees of plantar flexion during the November 2010 VA examination.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Moreover, while the Veteran's complaints of pain on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Rather, the Veteran's current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his right ankle sprain.  The overall disability picture presented by the Veteran's right ankle sprain is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  The Veteran's disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 is not warranted.

Similarly, given the evidence of record, a higher disability rating would not be warranted under any other diagnostic code.  38 C.F.R. § 4.7.  Because the Veteran's limitation of motion of the left ankle is compensable, DC 5010 is not applicable. The Board has also considered whether the Veteran would be entitled to a compensable evaluation under other diagnostic criteria related to the foot.  Many of these diagnostic codes do not apply, however, as there is no evidence that the Veteran has flatfoot (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (pes cavus) (DC 5278); unilateral metatarsalgia (Morton's disease) (DC 5279); unilateral hallux valgus (DC 5280); or hammer toe (DC 5282).  The Board also finds that a higher rating is not warranted under the only remaining diagnostic code in the absence of moderate malunion or nonunion of the tarsal or metatarsal bones. Furthermore, the Board notes that the Veteran has had service connection severed for a right foot condition.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the ankles, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from right ankle disorder in this case does not more nearly approximate the next higher rating. 

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the Veteran's right ankle/foot injury and sprain is manifested by pain and limitation of motion of the affected joint.  The rating criteria contemplate these impairments.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right foot/ankle injury from February 6, 2002, to December 20, 2005, and from February 1, 2006, to August 1, 2006, is denied.  

Entitlement to a rating in excess of 10 percent for right ankle sprain beginning August 1, 2006, is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


